IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-22-00140-CR

JACOB PAPE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                             From the 85th District Court
                                 Brazos County, Texas
                           Trial Court No. 20-02231-CRF-85


                            MEMORANDUM OPINION

       Appellant, Jacob Pape, appealed the trial court’s judgment of conviction. He now

moves to dismiss the appeal. Appellant and his attorney have signed the motion. See

TEX. R. APP. P. 42.2(a).

       Appellant’s motion to dismiss is granted, and this appeal is dismissed. Id.




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted
Appeal dismissed
Opinion delivered and filed June 22, 2022
Do not publish
[CR25]




Pape v. State                               Page 2